          Case 3:20-cv-00214-JJV Document 42 Filed 06/14/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

THOMAS GUTHRIE                               *
                                             *
               Plaintiff,                    *
                                             *
v.                                           *            No. 3:20-cv-00214-JJV
                                             *
STATE OF ARKANSAS, et al.                    *
                                             *
               Defendants.                   *

                                       JUDGMENT

       Consistent with the dismissal Orders (Docs. 12, 41) entered previously and today, it is

CONSIDERED, ORDERED, and ADJUDGED that this case is DISMISSED. It is certified,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment would

not be taken in good faith

       SO ORDERED this 14th day of June 2021.


                                                 ____________________________________
                                                 JOE J. VOLPE
                                                 UNITED STATES MAGISTRATE JUDGE
